*477ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
The district court affirmed a bankruptcy court’s ruling granting summary judgment against debtor William Cooper, and Cooper appeals. The parties are familiar with the facts, so we need not repeat them here.
Cooper claims that the defendant law firm, two of its partners, and an associate violated numerous provisions of the Bankruptcy Code, among them: (1) the automatic stay required by 11 U.S.C. § 362; (2) the “turnover” mandate of 11 U.S.C. § 542 and § 543; (3) the discharge of debt set forth in 11 U.S.C. § 524 and § 727; and (4) rules governing abandonment of assets belonging to the bankruptcy estate found in 11 U.S.C. § 554.
Our review of the undisputed, material issues of fact, in light of the governing law, reveals nothing to undermine the conclusions reached by the bankruptcy court and affirmed by the district court.
The judgment of the United States District Court for the District of Colorado is therefore AFFIRMED.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.